DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/447,268 filed on 06/20/2019 have been examined.
The amendment filed on 06/20/2019 has been entered and fully considered.
Claims 1, 4, 8, and 17-18 have been amended.
Claims 1-20 are pending in Instant Application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
ground engaging drive mechanism to propel in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
ground engaging drive mechanism - Figure 3 - item 43, paragraph 0033
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Ready-Campbell et al. [US 10,761,537], hereinafter referred to as Ready-Campbell and Gao et al. [WO2017/198222], hereinafter referred to as Gao.
Ready-Campbell and Gao discloses a system for changing a spot location while moving material from a first location to a second location at a work site, comprising: 	a ground engaging drive mechanism to propel a material carrying machine along a ground surface at the work site; 	a truck pose sensor configured to generate truck pose signals indicative of a pose of the material carrying machine; 	a perception sensor configured to generate perception signals indicative of an environment at the work site; 	a controller configured to: 		store an obstacle threshold for the material carrying machine; 		determine an initial spot location for the material carrying machine; 				determine a current pose of the material carrying machine based upon the truck pose signals; 		determine a path between the material carrying machine and the initial spot location based upon the current pose of the material carrying machine; 		determine a topography of the path between the material carrying machine and the initial spot location based upon the perception signals from the perception sensor, the topography locating at least one obstacle in the path.
As per claims 1 and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determine an alternate spot location if the at least one obstacle in the path between the material carrying machine and the initial spot location exceeds the obstacle threshold, the alternate spot location being based upon a position of the at least one obstacle; and generate a propulsion command to move the material carrying machine from the current pose to the alternate spot location.
Claims 2-16 depend from claim 1 and claims 18-20 depend from claim 17 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0139967 – Provides determining to modify a trajectory based on an object are discussed herein. A vehicle can determine a drivable area of an environment, capture sensor data representing an object in the environment, and perform a spot check to determine whether or not to modify a trajectory. Such a spot check may include processing to incorporate an actual or predicted extent of the object into the drivable area to modify the drivable area. A distance between a reference trajectory and the object can be determined at discrete points along the reference trajectory, and based on a cost, distance, or intersection associated with the trajectory and the modified area, the vehicle can modify its trajectory. One trajectory modification includes following, which may include varying a longitudinal control of the vehicle, for example, to maintain a relative distance and velocity between the vehicle and the object.	USPGPub 2019/0194913 – Provides monitoring an implement of a machine, includes receiving implement parameters associated with the implement and determining a range of movement of the implement based on the implement parameters.	USPGPub 2018/0118204 – Provides a vehicle control apparatus which works to actuate a safety device mounted in an own vehicle (which will also be referred to below as a subject vehicle) which has the vehicle control apparatus installed therein when a risk that the subject vehicle will collide with a target object present ahead in a direction in which the subject vehicle is traveling increases and a vehicle control method.	USPGPub 2014/0350801 – Provides a single imaging device collects image data of a storage portion. A container module identifies a container perimeter of the storage portion in at least one of the collected image data. A spout module is adapted to identify a spout of the transferring vehicle in the collected image data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662